         Case 1:17-cv-11178-NMG Document 32 Filed 02/11/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION, )
                                            )
                  Plaintiff,                )
                                            )  Case No. 1:17-cv-11178-NMG
      v.                                    )
                                            )
HAROLD L. ALTVATER                          )
                  Defendant.                )
___________________________________________ )

                                       STATUS REPORT

       In compliance with this Court’s July 25, 2018 order for a status report, Plaintiff Securities

and Exchange Commission submits that, pursuant to the Court’s November 7, 2017 order,

discovery in this case was stayed pending the resolution of a federal criminal case against the

Defendant involving the same alleged misconduct. On January 16, 2019, the criminal court

sentenced Dr. Altvater to eighteen months of imprisonment, one year of supervised release, a

$300.00 assessment, and an order of forfeiture of $115,657 against Dr. Altvater.

                                             Respectfully submitted,

                                             SECURITIES AND EXCHANGE COMMISSION

                                             By its attorneys,

                                             /s/ Deena R. Bernstein
                                             Deena R. Bernstein (Mass. Bar No. 558721)
                                             Attorneys for Plaintiff
                                             SECURITIES AND EXCHANGE COMMISSION
                                             Boston Regional Office
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
Dated: February 11, 2019                     (617) 573-8813 (Bernstein direct)
         Case 1:17-cv-11178-NMG Document 32 Filed 02/11/19 Page 2 of 3




                               CERTIFICATE OF SERVICE

       I certify that on February 11, 2019, I caused a copy of the foregoing document to be
served upon Defendant by e-mail at the following address and served by others by ECF:

Harold Altvater
Altvater@d9medical.com


                                            /s/ Deena R. Bernstein
Case 1:17-cv-11178-NMG Document 32 Filed 02/11/19 Page 3 of 3
